BLD-239                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1653
                                      ___________

                                 TROY M. WILLIAMS,

                                                        Appellant

                                            v.

                          UNITED STATES OF AMERICA
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 09-cv-01744)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

         Submitted by the Clerk for Possible Dismissal for Lack of Jurisdiction
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 9, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                             (Opinion filed August 2, 2010 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Appellant Troy Williams, proceeding pro se, appeals from the District Court’s

dismissal of his 28 U.S.C. § 2241 petition. For the reasons that follow, we will
summarily affirm the judgment of the District Court.

       Williams was convicted of drug-related crimes in the United States District Court

for the Southern District of West Virginia in 2003. After his conviction and sentence

were affirmed on appeal, he filed an unsuccessful motion for relief pursuant to 28 U.S.C.

§ 2255. Williams then pursued various other motions in the United States Court of

Appeals for the Fourth Circuit before filing a petition for a writ of habeas corpus in the

United States District Court for the District of New Jersey, where he is presently

incarcerated, in April 2009. The District Court held that the claims presented in

Williams’s 28 U.S.C. § 2241 petition “are quintessential § 2255 claims challenging

petitioner’s conviction and sentence” which either were or should have been raised in

connection with his previous appeals and post-judgment motions. Accordingly, on July 6,

2009, the District Court sua sponte dismissed the petition for lack of subject matter

jurisdiction. See Okereke v. United States, 307 F.3d 117, 120-21 (3d Cir. 2002).

       On August 21, 2009, Williams filed a document entitled “Motion for Rehearing

and Rehearing En Banc Rule 41” in which he again set out the arguments which he

believed supported the grant of a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

This document was filed in the District Court, which forwarded it to this Court. Because

the document was mislabeled, it was returned to the District Court, which construed it as

a motion for reconsideration. Under former Federal Rule of Civil Procedure 59(e), such

a motion had to be filed within 10 days of entry of the underlying judgment. See former



                                              2
Fed. R. Civ. P. 59(e) (amendment effective Dec. 1, 2009). While noting that the motion,

so construed, was untimely, the District Court nonetheless exercised its discretion in

considering it.1 Explaining that Williams merely re-stated his initial arguments in his

motion, the Court ordered the case re-opened, again denied relief, and ordered the case re-

closed. Williams timely filed a notice of appeal.

       Because this appeal presents no substantial question, we will summarily affirm the

judgment of the District Court. See 3d Cir. LAR 27.4; I.O.P. 10.6. In his filings,

Williams thoroughly documents the ways in which his constitutional rights were allegedly

violated by the justice system in West Virginia. He does not, however, demonstrate how

the New Jersey District Court has jurisdiction over his petition. A motion pursuant to 28

U.S.C. § 2255 is the exclusive means to collaterally challenge the constitutionality of a

federal conviction or sentence. See Okereke, 307 F.3d at 120. Such a motion must be

filed in the court which imposed the original sentence. See 28 U.S.C. § 2255(a). We

have held that a district court cannot consider a habeas corpus petition filed pursuant to

28 U.S.C. § 2241 unless a § 2255 motion would provide an “inadequate or ineffective”

means of relief. See Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971).

Section 2255 is not inadequate or ineffective simply because Williams has already been

denied relief by the West Virginia courts and therefore may not file another § 2255



   1
   Because we agree that the District Court lacked jurisdiction over the § 2241 petition,
we need not address at the present time whether this was a proper exercise of the District
Court’s discretion.

                                              3
motion there. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538-39 (3d Cir.

2002) (per curiam) (“It is the inefficacy of the remedy, not the personal inability to use it,

that is determinative.”). Because the District Court properly concluded that it lacked

subject matter jurisdiction over Williams’s 28 U.S.C. § 2241 petition, see Okereke, 307
F.3d at 121, we conclude that this appeal presents no substantial question and, therefore,

will summarily affirm.    See 3d Cir. LAR 27.4; I.O.P. 10.6.




                                              4